                                          Case 3:18-cv-00184-BEN-WVG Document 14 Filed 11/19/18 PageID.61 Page 1 of 2

                                              Yana A. Hart, Esq. (SBN: 306499)
                                          1   yana@westcoastlitigation.com
                                          2   Hyde & Swigart
                                              2221 Camino Del Rio South, Suite 101
                                          3   San Diego, CA 92108
                                              Telephone: (619) 233-7770
                                          4   Facsimile: (619) 297-1022
                                          5   Attorneys for Plaintiff,
                                              Ophelia Augustine
                                          6
                                          7
                                          8                       IN THE UNITED STATES DISTRICT COURT
                                          9                         SOUTHERN DISTRICT OF CALIFORNIA
                                         10
                                         11      OPHELIA AUGUSTINE, an                                   Case No.: 3:18-cv-00184-BEN-
                                                 individual,                                             WVG
                                         12
                                                                        Plaintiff,
HYDE & SWIGART




                                         13
                 San Diego, California




                                                 v.                                                      MOTION FOR DISMISSAL OF
                                         14                                                              ACTION WITH PREJUDICE AS
                                                 CREDIT ONE BANK, N.A.; AND                              TO THE NAMED PLAINTIFF
                                         15      DOES 1-20, Inclusive,                                   AND WITHOUT PREJUDICE
                                         16                                                              AS TO THE PUTATIVE CLASS
                                                                        Defendant.
                                         17                                                              HON. ROGER T. BENITEZ
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23           Plaintiff OPHELIA AUGUSTINE, hereby moves to dismiss the above
                                         24   entitled action with prejudice as to the named Plaintiff and without prejudice as to
                                         25   the Putative Class, pursuant to Fed. R. Civ. Procedure 41(a)(1)(ii), each party shall
                                         26   bear her/its own costs. The notice and approval requirements of Federal Rule of
                                         27   Civil Procedure 23(e) are inapplicable to the parties’ settlement and dismissal of

                                         28   this Putative Class action because this action has not been certified as a class.
                                               ______________________________________________________________________________________________________
                                                JOINT MOTION FOR DISMISSAL                    - 1! of ! 2 -              3:18-cv-00184-BEN-WVG
                                          Case 3:18-cv-00184-BEN-WVG Document 14 Filed 11/19/18 PageID.62 Page 2 of 2


                                          1   WHEREFORE, Plaintiff respectfully requests that this court dismiss this action
                                          2   with prejudice as to the named Plaintiff, and without prejudice as to the Putative
                                          3   Class. This Court retains jurisdiction to enforce the settlement of this action.

                                          4          Respectfully submitted,

                                          5
                                          6   Dated: November 18, 2018                          HYDE & SWIGART, APC
                                          7
                                                                                                 By: s/Yana A. Hart
                                          8                                                            Yana A. Hart
                                                                                                       Attorneys for Plaintiff
                                          9
                                         10
                                         11
                                         12
HYDE & SWIGART




                                         13
                 San Diego, California




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                               ______________________________________________________________________________________________________
                                                JOINT MOTION FOR DISMISSAL                    - 2! of ! 2 -              3:18-cv-00184-BEN-WVG
